DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 are allowable because Oi et al (Pub. No.: US 2015/0098696) and OOKI (Pub. No.: US 2014/0105601), takes alone or in combination, fails to teach a wavelength selective switch (WSS); a wavelength monitor configured to output a signal expressing a first spectrum being a spectrum of output light of the WSS; an optical processor configured to perform predetermined processing on output light of the WSS; a temperature monitor configured to output a signal indicating a temperature of the optical processor; and a controller configured to receive a signal expressing the first spectrum and a signal indicating the temperature, and control a transmission characteristic of the WSS, based on the first spectrum and the temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

2.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636